Citation Nr: 0506934	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  04-42 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1965.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which denied the 
benefits sought on appeal.

For good cause shown, namely the veteran's age, a motion to 
advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran is only service-
connected for hearing loss, but at a 60 percent evaluation 
effective from January 14, 2003.  The veteran avers that he 
is unable to work because of the level of impairment caused 
by this disability.

The record demonstrates that prior to service, the veteran 
worked as a farmer.  During active service, he was a cook and 
also served as a gunner.  After service, he worked full-time 
for 30 years (from 1948 to 1978) as a custodial engineer in a 
public school district; on his July 2003 application for 
TDIU, the veteran averred that he had to leave this job 
because of his hearing impairment.  The veteran also relates 
that from 1945 to 1998, he was the owner and operator of a 
seasonal fishing resort (from April to mid-November each 
year), where he was responsible for maintaining the grounds, 
buildings, boats, and docks, but where he also had to 
frequently interact with his customers.  The veteran reports 
that he had to sell the business in 1998 because his hearing 
impairment prevented him from effectively dealing with his 
customers.  The veteran has a high school education.

The veteran's VA outpatient treatment reports show that in 
June 2003, his hearing handicap was considered severe.  As of 
a November 2003 report, however, after having been fitted 
with new hearing aids, he was reported to have sustained a 25 
percent improvement in his handicap.

There is no medical evidence of record that purports to opine 
as to whether, solely in light of his service-connected 
bilateral hearing loss, the veteran is capable of obtaining 
and maintaining gainful employment.  Accordingly, the Board 
finds that, this claim must be remanded in order for the 
veteran to undergo an appropriate VA medical examination, 
with claims file review, for purposes of obtaining an answer 
to this question.  See 38 C.F.R. § 3.159(c)(4)(i) (2004).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED for the following:

1.  The Agency of Original Jurisdiction 
(AOJ) should arrange for the veteran to 
undergo a VA medical examination in order 
to determine the current severity of his 
service-connected bilateral hearing loss, 
as well as any resulting impairment in 
the veteran's ability to work.  The 
claims file must be provided to the 
examiner for review in conjunction with 
the examination, and review of the same 
should be reflected in the examination 
report.  The examiner should fully 
document the veteran's current level of 
impairment from his bilateral hearing 
loss, and also provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent likelihood or more) that 
his hearing loss, in and of itself, 
prevents him from obtaining and 
maintaining gainful employment.  The 
examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

2.  After the AOJ completes the 
development requested above, it should 
again review the claim on the basis of 
all additional evidence associated with 
the claims file.  If the AOJ cannot grant 
the benefits sought on appeal, then it 
should furnish the veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


